Citation Nr: 0431920	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two brothers



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 through 
January 1975.  The veteran's service records reflect that he 
was assigned to the Vietnam Theater of operations during the 
Vietnam area, but had no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, which determined that new and 
material had not been received to reopen the claim for 
service connection for the veteran's cause of death.  The RO 
subsequently determined that new and material evidence had 
been received to reopen the appellant's claim and then denied 
the claim for service connection for the veteran's cause of 
death on the merits.  

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for the veteran's cause of death.  38 U.S.C.A. §§ 5108, 7104 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Accordingly , the threshold issue for the Board's 
consideration is as styled on the title page.

The issue of service connection for the veteran's cause of 
death (reopened as the result of the decision is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant regarding this 
matter when action is required on her part.
FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim to reopen service connection for the 
veteran's cause of death based on the submission of new and 
material evidence; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  By rating decision in September 1987, the RO denied 
entitlement to service connection for the veteran's cause of 
death; the appellant did not initiate an appeal.

3.  The evidence received by VA since the September 1987 RO 
rating decision pertinent to the claim of service connection 
for the veteran's cause of death bears directly and 
substantially on the specific matter under consideration 
because it tends to show that the veteran received a blood 
transfusion in 1969 during active service; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1987 RO decision that denied service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1987).

2.  Evidence since the September 1987 RO decision denying 
service connection for the veteran's cause of death is new 
and material; accordingly, the claim for service connection 
for the veteran's cause of death is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).                 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

In the instant case, as discussed in more detail below, 
sufficient evidence is of record to reopen the appellant's 
claim for service connection for the veteran's cause of 
death.  The Board is undertaking additional development 
pursuant to the VCAA to assist the appellant with this claim, 
as described in the appended remand.


FACTUAL BACKGROUND

Historically, the appellant filed a claim for service 
connection for the veteran's cause of death in August 1987, 
which the RO denied by rating decision dated in September 
1987.  The appellant did not initiate an appeal of the rating 
decision and it became final.

At the time of the September 1987 rating decision, the record 
included the death certificate, which showed that the 
veteran's death was caused immediately by pneumocystis 
carinii pneumonia due to or as a consequence of fulminant 
respiratory failure, due to or as a consequence of AIDS 
(acquired immunodeficiency syndrome).  Congestive heart 
failure and chronic bronchitis were listed as other 
significant conditions contributing to death, but not related 
to the immediate cause.  It is apparent that the onset of 
AIDS was in September 1985.

Also of record at the time of the September 1987 RO decision 
noted above were copies of the veteran's service medical 
records, and a report of a June/July 1975 VA compensation and 
pension physical examination (C&P exam).  The service medical 
records showed treatment for an upper respiratory infection 
in January 1955, treatment for viral pneumonia in January 
1969, report in April 1971 of a history of frequent colds and 
an occasional hacking cough since the pneumonia in January 
1969, diagnosis of bronchitis and possible right lower lobe 
pneumonitis in April 1971, a finding of a few right lateral 
gutter rales and a diagnosis of chronic bronchitis in May 
1971, a January 1975 Report of Medical History and a 
partially completed, undated, unsigned report of a retirement 
physical examination.  In the latter medical record, the 
veteran reported a history of chronic or frequent colds, 
shortness of breath, and pain or pressure in the chest.  He 
denied any history of a chronic cough.  The 1975 C&P exam 
revealed diagnoses of multiple eye disorders (aphakia, 
exophoria, and mild proptosis-all on the right), 
degenerative disc disease, chondromalacia of the patella 
bilaterally, hypercholesterolemia, and combined hemorrhoids.  
A history of the following disorders/injuries was noted, but 
not found on the examination: dermatitis, hepatitis, peptic 
ulcer disease, ruptured kidney, Osgood-Schlatter disease, and 
radial nerve injury or residuals thereof.


Since the September 1987 rating decision, the RO has 
associated the following additional evidence with the file 
relating to the service connection claim for the veteran's 
cause of death: additional service medical records showing 
inpatient treatment in December 1968/January 1969, several 
lay statements, inpatient records from Forsyth Memorial 
Hospital, a VA medical opinion, and the sworn testimony of 
the appellant and two additional witnesses.

The additional service medical records indicate the veteran 
was involved in a motor vehicle accident in December 1969, 
which resulted in a fracture of the right tenth rib, 
contusion of the kidneys, and open lacerations to the face.  
The lacerations were sutured.  Gross hematuria was observed 
on the day of admission and an intravenous pyelogram was 
done, which was interpreted to show abnormalities with no 
evidence of extravasation of dye outside the genitourinary 
system.  Nursing notes indicate the veteran received Ringer's 
lactate and a 5-percent dextrose solution intravenously on 
the day of admission; these were discharged the same day and 
the veteran was placed on a regular diet.  The next day he 
was discharged home for convalescent leave, which continued 
approximately ten days.

Forsyth Memorial Hospital records show the veteran underwent 
inpatient treatment in September 1985.  A code sheet lists a 
high fever probably secondary to a virus-resolved as the 
diagnosis causing admission.  Listed among other diagnoses 
were sarcoidosis and type II diabetes.  A copy of a sheet 
with the heading "pre-anesthesia," dated in October 1985, 
shows a bronchoscopy, mediastinoscopy, and anterior 
mediastinoscopy were proposed procedures.  Notes reference 
various disorders including bronchitis, bronchus cancers, 
respiratory failure in April 1985, lung cancers, and breath 
sounds and occasional rales right base on admission.  Notes 
also indicated a positive HTLV-III antibody (the AIDS 
associated antibody).  Records show the veteran was admitted 
in February 1986 with complaints of high fever, left 
pleuritic pain with radiation to left lower quadrant of 14 
hours, and productive cough of green sputum a few hours prior 
to admission.  The veteran was admitted with chief complaints 
including three or four days of cough with mucoid sputum and 
shortness of breath with a temperature of 101.  The veteran 
expired on September [redacted] 1986.  Final diagnoses were listed 
as follows: acquired immunodeficiency syndrome, pneumocystis 
carinii pneumonia, fulminant respiratory failure, 
oropharyngeal candidiasis, acute congestive heart failure, 
chronic bronchitis, hypertension essential, peripheral 
vascular disease, and hyperuricemia.

A July 2002 lay statement from A.L.W. states that the veteran 
started having sweats and screaming his sleep, and developed 
a rash shortly after marrying her daughter.  The veteran told 
her about his lung cancer, AIDS, and hepatitis, and it was 
noted that the veteran attributed these diseases to his 
exposure to Agent Orange. 

A July 2002 lay statement from M.D.A. indicates that the 
veteran had been a sick man over the 30 years she had known 
him.  She was aware of his hepatitis.  The veteran also told 
her about his sarcoidosis.  She noticed that the white of the 
veteran's eyes stayed yellow and he had a cough.  The veteran 
also told her about his AIDS, which puzzled her and others 
because his wife never tested positive to this day.

A November 2002 lay statement from A.C., Jr. reflects that, 
immediately after coming back from Vietnam, the veteran 
suffered with night sweats, a rash all over his body, 
respiratory distress, and hypertension.  He stated that the 
veteran went to the VA outpatient clinic in Winston-Salem, 
which resulted in diagnoses of sarcoidosis, hypertension, 
renal disease, and cancer of the lungs.  The veteran also 
told him of being diagnosed with a virus, poor circulation 
because of the boot blouse, and having hepatitis.  He was 
also on 100 percent disability from Social Security.

A January 2003 lay statement from T.C. states that the 
veteran was exposed to Agent Orange in service and his immune 
system was under attack by the effects of Agent Orange, blue, 
and white.  The veteran also told him about his lung cancer 
and poor circulation due to use of the boot blouse.  The 
veteran also told him about receiving a blood transfusion 
because of internal bleeding as a result of an automobile 
accident.

The VA examiner reviewed the claims file in October 2003 and 
noted a notation in the service medical records that the 
veteran had a chronic upper respiratory infection.  He also 
noted an episode of bronchitis in April 1971 and one episode 
of viral pneumonia in 1969 and 1970.  The examiner observed 
the results of chest x-rays taken at various times, which 
were interpreted as normal.  The examiner's review of the 
records revealed no evidence of chronic bronchitis or 
repeated episodes of upper respiratory disease besides what 
might be expected.  He concluded that he found no evidence of 
chronic bronchitis other than one episode, which lasted a 
little longer than usual in April 1971.  He opined that the 
episode was acute and did not materially or substantially 
hasten the veteran's demise in 1986.

The appellant and two witnesses, identified as her brothers, 
testified at a Board hearing in July 2004.  The pertinent 
testimony indicated as follows:

The veteran had a false positive AIDS test.  Someone from the 
health department told the appellant that if the veteran had 
AIDS, she would likely have it too.  (Board Transcript (BT.) 
at p. 3)  The appellant has been tested three times and each 
time the test has been negative.  The doctor told her that 
the veteran's only possible exposure to HIV occurred with a 
car accident, which precipitated a blood transfusion.  (BT. 
at p. 4)  The veteran went through the car's windshield and 
he lost a lot of blood.  The appellant witnessed the blood 
transfusion.  (BT. at p. 5)  The veteran also had hepatitis.  
(BT. at p. 6)  And he had many respiratory infections in 
service.  (BT. at p. 8)  He had shortness of breath during 
his last hospitalization.  His symptoms included a productive 
cough, and sometimes just a deep cough, and sweats.  He was 
on medication for lung cancer.  (BT. at p. 14)  The veteran 
did not abuse intravenous drugs.  (BT. at p. 16)

LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

The appellant's application to reopen her claim for service 
connection for the cause of the veteran's death was received 
on December 26, 2001, which was after August 29, 2001, the 
effective date of the amended § 3.156, which redefined "new 
and material evidence" needed to reopen a previously denied 
claim.  See Fed. Reg. 45,620, 45,629-30 (August 29, 2001), 
codified as amended at 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2004).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2004).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

ANALYSIS

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  In this regard, the Board 
focuses on the appellant's Board testimony, in which, she 
stated that she personally observed her husband receiving a 
blood transfusion in December 1969.  She further testified 
that the veteran had not engaged in any behaviors, such as 
intravenous drug abuse, which are considered high risk for 
AIDS.  The Board finds these aspects of her testimony in 
particular to be new and material evidence because a blood 
transfusion, which predated screening for the human 
immunodeficiency virus, did present a risk of transmission of 
the virus.  The record presents no other risk factors.  
Consequently, the testimony presented by the appellant raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for the 
veteran's death is reopened.  As noted in the remand below, 
additional development of the appellant's claim is warranted 
before the Board can proceed to adjudicate this appeal on the 
merits.  


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened; the appeal is granted to this 
extent only.




REMAND

A review of the inpatient records from the U.S. Army Hospital 
in Heidelberg suggests that the veteran received medical 
treatment at another facility prior to being admitted to the 
hospital on December 26th.  This is evidenced by several 
documents in the inpatient records.  In this regard, the 
earliest urinalysis laboratory report is dated on December 
25th and is from the 546th General Dispensary in Manheim, not 
the Army hospital in Heidelberg.  The Statement of Medical 
Examination and Duty Status (DA Form 2173) indicates that the 
accident occurred at 4 p.m. on December 25th.  The admission 
note is dated on December 26th shortly after midnight, 
several hours after the accident reportedly occurred.  
Finally, the narrative summary of the veteran's 
hospitalization states, "Physical examination on admission 
showed...There were multiple facial lacerations which had been 
sutured."  The Board concludes from its review of the record 
that the veteran received treatment at the 546th General 
Dispensary in Manheim, Germany, prior to his admission at the 
U.S. Army Hospital at Heidelberg.  These records should be 
secured as they are relevant to this appeal.  38 C.F.R. 
§ 3.159(c)(2).

The records from Forsyth Memorial Hospital in Winston-Salem, 
from September and October 1985, and February and September 
1986 appear incomplete.  An attempt should be made to obtain 
the originals and any copies the appellant might have in her 
possession.  38 C.F.R. § 3.159(c)(1).

A lay statement also indicates that the veteran was on Social 
Security disability.  Review of the file indicates that no 
decision from the Social Security Administration (SSA) has 
been associated with the claims file.  Consequently, remand 
is also required to obtain a copy of the final decision from 
SSA and any records upon which the decision was based.  See 
38 C.F.R. § 3.159(c)(2) (2004); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) 
(not only must the final Social Security Administration 
decision be obtained, but all records upon which that 
decision was based must be obtained as well).  Lay statements 
also indicate that the veteran received treatment from 
Winston-Salem Veterans Medical Center.  

The Board has considered obtaining a Veterans Health 
Administration (VHA) opinion to address the question of 
whether the veteran's fatal HIV infection was caused by an 
in-service blood transfusion.  As noted above, there is lay 
evidence of record supporting the appellant's claim that such 
a transfusion occurred.  However, as there is indication that 
there may be additional relevant medical records that have 
not been obtained, to include clinical records relating to 
the hospitalization for the injuries that resulted in the 
need for the claimed blood transfusion, such a request will 
be deferred pending the completion of the development as 
outlined below.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the claimant which evidence the VA will 
obtain and which evidence the claimant is 
expected to present.  The RO should 
provide the claimant written notification 
specific to the claim for service 
connection for the veteran's cause of 
death.  The appellant should further be 
requested to submit all evidence in her 
possession that pertains to her claim.

Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should:  (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should contact the SSA and 
request a copy of any final decision and 
all records upon which that decision was 
based.  If the SSA has made no decision 
or has no records, the RO should annotate 
the record accordingly.  

3.  The RO must contact the National 
Personnel Records Center (NPRC), the RMC, 
and any other appropriate records 
depository and request all records of the 
veteran from the 546th General Dispensary 
in Manheim, Germany.  All evidence and 
responses received from this request 
should be incorporated into the claims 
file.  The NPRC should be requested to 
indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  All leads should be followed-up 
by VA.  Development of this evidence 
should continue until VA concludes that 
the records sought do not exist or that 
further efforts to obtain these records 
would be futile.  Such a determination 
must be made for the record.

4.  The RO must contact Winston-Salem VA 
Medical Center and request all of the 
veteran's records from 1975 to 1986.  
Development of this evidence should 
continue until VA concludes that the 
records sought do not exist or that 
further efforts to obtain these records 
would be futile.  Such a determination 
must be made for the record.

5.  The RO should contact Forsyth 
Memorial Hospital in Winston-Salem and 
request all inpatient records from 
September 1985, October 1985, February 
1986, and September 1986.  In accordance 
with the VCAA, the RO must make every 
reasonable effort to obtain relevant, 
nongovernmental records the claimant has 
adequately identified.  If the RO is 
unable to obtain such records, it must 
provide notice to the claimant in 
accordance with 38 C.F.R. § 3.159(e).  

Following the completion of the above development, the RO 
should readjudicate the claim for service connection for 
cause of the veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and her representative 
should be furnished a Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F.WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



